DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2019 and 4/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: in line 5, "t not" should read "not".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in a case where a positional difference from a feature point having the degree of similarity that is highest in the verification image is greater than a threshold value.” It is indefinite and unclear whether a positional difference from a feature point is the same as the above positional difference or a new difference of position is being calculated.
Claim 6 recites the limitation “the verification apparatus.  There is insufficient antecedent basis for this limitation in the claims. Interpreted as “the verification image”.
Claims 8 and 9 recite the limitation “in a case where a positional difference from a feature point having the degree of similarity that is highest in the verification image is greater than a threshold value.” It is indefinite and unclear whether a positional difference from a feature point is the same as the above positional difference or a new difference of position is being calculated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neskovic et al. (US 20150286855A1).
Regarding claim 1, Neskovic et al. teaches,
An information processing apparatus comprising: a memory; and a processor coupled to the memory (Para. 0053, lines 1-2: data processing apparatus may comprise a memory and a processor, the memory storing instructions) and configured to: calculate a positional difference (Para. 0037, lines 7-9: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae) and a degree of similarity in feature value between each feature point in a verification image captured by an imaging device and 
and match the verification image against the registered image by using the degree of similarity to a feature point (Fig. 10; Para. 0036, lines 14-20: determining matched minutiae appearing in both the first and second sets of minutiae when a difference between one relative relationship of the respective first local neighbourhood of the minutiae in one of the sets of minutiae and one relationship of the first local neighbourhood of the minutiae in the other set of minutiae is below a predetermined threshold) having the degree of similarity that is second highest or lower (Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; this paragraph shows there are feature points lower than the highest feature point that are similar) for each feature point in the registered image in a case where a positional difference from a feature point (Para. 0037, lines 7-9: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; Para. 0045) having the degree of similarity that is highest in the verification image is greater than a threshold value (Para 0045; Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to 
Regarding claim 2, Neskovic et al. teaches,
The information processing apparatus according to claim 1, wherein the processor (Para. 0053, lines 1-2: data processing apparatus may comprise a memory and a processor) is configured to: calculate the positional difference from the feature point (Para. 0037, lines 7-9: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae) having the degree of similarity (Para. 0045, lines 1-7: Where a minutia is paired with two other minutiae in the other set, i.e. it has a similarity score meeting the similarity threshold with respect to two local vectors in the other set of minutiae, at least one of these matches must be incorrect. This may be detected by filtering; however this can be avoided by only allowing a pair to be matched with the most similar neighbourhood) that is highest in the verification image for each feature point in the registered image (Para. 0045; Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; this paragraph shows the higher feature value that is similar outside of the range or predetermined distance is considered) to calculate a representative value from a population including at least any one of the calculated positional differences (Para. 0042, lines 1-6: the centre of the predetermined range is preferably such that a maximum number of matched minutiae fall within the predetermined range. Although many methods may be used to determine this range, the 
and match the verification image against the registered image by using the degree of similarity to the feature point (Fig. 10; Para. 0036, lines 14-20: determining matched minutiae appearing in both the first and second sets of minutiae when a difference between one relative relationship of the respective first local neighbourhood of the minutiae in one of the sets of minutiae and one relationship of the first local neighbourhood of the minutiae in the other set of minutiae is below a predetermined threshold) having the degree of similarity that is second highest or lower (Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; this paragraph shows there are feature points lower than the highest feature point that are similar) for each feature point in the registered image in a case where a difference between the representative value and the positional difference from the feature point (Para. 0037, lines 7-9: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; Para. 0045) having the degree of similarity (Para. 0045, lines 1-7: Where a minutia is paired with two other minutiae in the other set, i.e. it has a similarity score meeting the similarity threshold with respect to two local vectors in the other set of minutiae, at least one of these matches must be incorrect. This may be detected by filtering; however this can be avoided by only allowing a pair to be matched with the most similar neighbourhood) that is highest in the verification image is greater than a threshold value (Para. 0045; Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae 
Regarding claim 3, Neskovic et al. teaches,
The information processing apparatus according to claim 1, wherein the processor (Para. 0053, lines 1-2: data processing apparatus may comprise a memory and a processor) is configured to: align the verification image and the registered image before the verification image is matched against the registered image (Para. 0117; Para. 0129: lines 2-7: the minutiae representations of the other fingerprint image strips 22, 24, 26 are translated based on their matching parameters so as to be aligned relative to the reference fingerprint image strip. The aligned minutiae representations of the fingerprint image strips 22, 24, 26 are shown in FIG. 9).
Regarding claim 4, Neskovic et al. teaches,
The information processing apparatus according to claim 3, wherein the processor (Para. 0053, lines 1-2: data processing apparatus may comprise a memory and a processor) is configured to: determine whether a rotation error of a subject of the verification image (Para. 0028, lines 1-7: any suitable comparison algorithm may be utilized to determine matched minutia appearing in both the first and second sets of minutia. Preferably, the comparison is rotation and translation invariant so as to improve computational efficiency. This may be achieved by using relative distances and angles with respect only to the position and orientation of the central minutia; Para. 0172) is less than a threshold value (Para. 0117; Para. 0036, lines 14-20: determining matched minutiae appearing in both the first and second sets of 
and not use the degree of similarity to the feature point that is second highest or lower (Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; this paragraph shows the feature points are not compared for similarity and not considered if outside of the range considered) in a case where it is determined that the rotation error (Para. 0028, lines 1-7: any suitable comparison algorithm may be utilized to determine matched minutia appearing in both the first and second sets of minutia. Preferably, the comparison is rotation and translation invariant so as to improve computational efficiency. This may be achieved by using relative distances and angles with respect only to the position and orientation of the central minutia; Para. 0172) is less than the threshold value (Para. 0117; Para. 0036, lines 14-20: determining matched minutiae appearing in both the first and second sets of minutiae when a difference between one relative relationship of the respective first local neighbourhood of the minutiae in one of the sets of minutiae and one relationship of the first local neighbourhood of the minutiae in the other set of minutiae is below a predetermined threshold).
Regarding claim 6, Neskovic et al. teaches,
The information processing apparatus according to claim 1 (Para. 0053, line 1: data processing apparatus), wherein the processor is configured to: store (Para. 0087, lines 3-5: 
and not use the degree of similarity to the feature point that is second highest or lower in a case where the operational condition stored in the memory satisfies a predetermined condition (Para. 0162; Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; this paragraph shows the feature points are not compared for similarity and not considered if outside of the range considered).
Regarding claim 7, Neskovic et al. teaches,
The information processing apparatus according to claim 1 (Para. 0053, line 1: data processing apparatus), wherein the imaging device (Fig. 5: fingerprint swipe sensor 8) captures an image of a living body as a verification image (Para. 0026, lines 1-3: receiving the first set of minutiae representing the input fingerprint from a fingerprint sensor), and the feature point is a feature point that appears on the living body (Para. 0011, lines 1-6: FIG. 3 shows a minutiae representation of the fingerprint in FIG. 1. Each minutia is typically stored as a data point defined by a position within the fingerprint, a minutia type (i.e. ridge ending, ridge bifurcation, 
Regarding claim 8, Neskovic et al. teaches,
A verification method (Para. 0017, lines 2-3: method of comparing a first set of minutiae and a second set of minutiae, the method comprising) comprising: calculate, by a computer, a positional difference (Para. 0037, lines 7-9: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae) and a degree of similarity in feature value between each feature point in a verification image captured by an imaging device and each of a plurality of feature points in a registered image registered in advance (Fig. 10; Para. 0036, lines 7-14: for each first local neighbourhood, determining a relative relationship between a central minutia of the first local neighbourhood and each of the at least one neighbouring minutia, comparing each relative relationship of the first local neighbourhoods of the minutiae in the first set of minutiae with each relative relationship of the first local neighbourhoods of the minutiae in the second set of minutiae);
and matching the verification image against the registered image by using the degree of similarity to a feature point (Fig. 10; Para. 0036, lines 14-20: determining matched minutiae appearing in both the first and second sets of minutiae when a difference between one relative relationship of the respective first local neighbourhood of the minutiae in one of the sets of minutiae and one relationship of the first local neighbourhood of the minutiae in the other set of minutiae is below a predetermined threshold) having the degree of similarity that is second highest or lower (Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited 
Regarding claim 9, Neskovic et al. teaches,
A non-transitory computer-readable recording medium recording a verification program for causing a computer to perform (Para. 0058, lines 3-6: computer readable storage medium storing the computer program product, the computer program product comprising instructions that when executed will cause a processor to perform): a process of calculating a positional difference (Para. 0037, lines 7-9: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae) and a degree of similarity in 
and a process of matching the verification image against the registered image by using the degree of similarity to a feature point (10; Para. 0036, lines 14-20: determining matched minutiae appearing in both the first and second sets of minutiae when a difference between one relative relationship of the respective first local neighbourhood of the minutiae in one of the sets of minutiae and one relationship of the first local neighbourhood of the minutiae in the other set of minutiae is below a predetermined threshold) having the degree of similarity that is second highest or lower (Para. 0141, lines 1-4: the neighbouring minutiae 46 may alternatively include all minutiae within a predetermined distance of the central minutiae 44 and/or may be limited to minutiae of only a single type, such as the same type as the central minutia 44; this paragraph shows there are feature points lower than the highest feature point that are similar) for each feature point in the registered image in a case where a positional difference from a feature point (Para. 0037, lines 7-9: comparison between the absolute position and/or orientation of the matched minutiae within the respective sets of minutiae; Para. 0045) having the degree of similarity (Para. 0045, lines 1-7: Where a minutia is paired with two other minutiae in the other set, i.e. it has a similarity score meeting the similarity threshold with .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neskovic et al. (US 20150286855A1) in view of Fuji (US 20010031075A1).
Neskovic et al. teaches,
The information processing apparatus according to claim 3 (Para. 0053, line 1: data processing apparatus). 
Neskovic et al. does not expressly disclose,
wherein the processor is configured to: calculate a reliability of a contour of a subject of the verification image; perform the alignment by using the contour; and t not use the degree of 
However, Fuji teaches,
wherein the processor is configured to (Para. 0070, lines 6-8: the program recorded on the recording medium may be read directly and executed by the microprocessor): calculate a reliability of a contour of a subject of the verification image (Fig. 10: minutia reliability calculation section 60; Para. 0020 and 0103); perform the alignment by using the contour (Para. 0197, lines 1-4: a noticed minutia is aligned with other minutiae, the reliability of the noticed minutia is low, and it can be determined that the noticed minutia is a false minutia with high possibility); and t not use the degree of similarity to the feature point that is second highest or lower (Para. 0094, lines 5-9: whether or not there is a minutia present at the same or substantially same position with respect to a predetermined reference position (for example, the center of a fingerprint) common to the plurality of fingerprint data; this paragraph shows the feature points are not compared and not considered if outside of the range considered) in a case where the reliability is equal to or higher than a threshold value (Para. 0333).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fuji into the information processing apparatus of Neskovic et al. in order to show discrimination of a correct/false minutia is performed using a reliability value of each minutia (Fuji, Para. 0104, lines 6-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
Matsunami (US 20160104030A1) teaches a palm print feature point extracting unit that extracts two feature points of a palm print of a user's hand from a first image obtained by capturing the palm print and representing the palm print; and a correcting unit that rotates a vein pattern of the user's hand on a second image or a feature portion of the vein pattern extracted from the second image, according to an orientation of a line joining the two feature points, the second image being obtained by a biometric information acquiring unit capturing the vein pattern, the second image being obtained by a biometric information acquiring unit capturing the vein pattern (Abstract, lines 1-12). 
Aoki (US 20150178581A1) teaches a biometric authentication process to calculate a degree of similarity between biometric information represented in the first reference
data and biometric information represented in the second or third reference data; and determining whether or not biometric information represented in the first reference data is biometric information of the registered user based on the degree of similarity.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664